Citation Nr: 1143766	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-29 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1997 to July 1997 and from December 2003 to March 2005, with additional service in the Reserve.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).


FINDING OF FACT

The medical evidence of record does not show that the Veteran's current gastrointestinal disorder is related to his military service or any incident therein.


CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's November 2006 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's November 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Furthermore, the VA has provided the Veteran with a VA examination to determine the etiology of any gastrointestinal disorder found.  See 38 C.F.R § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical examination obtained was based upon a complete review of the Veteran's claims file, examination of the Veteran, and with consideration of the Veteran's statements.  Although the VA examiner did not specifically indicated that the Veteran's claims was reviewed, the examination report reflected that the Veteran's service and post-service medical records were reviewed, as they were specifically cited to by the examiner in the report.  Additionally, the VA examiner provided a written rationale for the conclusion reached and the Board therefore concludes that this examination is adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

While on active duty service, the Veteran's December 2003 pre-deployment health assessment was negative for any gastrointestinal disorder.  In a February 2005 post-deployment health assessment report, the Veteran reported diarrhea for about a week during service in June 2004 noting that he was "seen in theater, treatment with resolution, no further problems with diarrhea."

After separation from active duty service, in a July 2005 VA treatment report, the Veteran reported intermittent diarrhea since being in Iraq.  He reported that he had two to three episodes a week, sporadically.  On an August 2005 gastroenterology consultation, the Veteran stated that he returned from Iraq in February or March 2005 and he had intermittent diarrhea since then.  He stated that he had good days for two to three days, then he would have some diarrhea two to three times for one and a half to two days, and this pattern would repeat itself.  He denied cramping.

A September 2005 VA gastroenterology note stated that the results of the Veteran's esophagogastroduodenoscopy and colonoscopy were basically normal, but with gastritis and duodenitis.  The Veteran reported that he only had two soft stools per day, with no diarrhea.  He stated that every once in a while he had a little bit of diarrhea, with no blood.  The VA examiner stated that "I think his biggest problem is he drinks a lot of pop, Cokes.  He only eats once a day at supper time.  He doesn't eat lunch or breakfast."  The impression was loose stools.

On a February 2006 report of physical examination conducted for purposes of entering Reserve service, the Veteran reported diarrhea of unknown causes.  The examining physician noted a diagnosis of intermittent diarrhea.  

In a November 2006 VA treatment report, the Veteran complained of occasional diarrhea, with no abdominal pain.  The assessment was chronic mild diarrhea.  In a November 2007 VA treatment report, the Veteran reported trouble with his stomach at times and diarrhea for about three days; he stated that it cleared up.

A July 2008 VA treatment report noted the Veteran report of increased problems with diarrhea, cramps, and not having a bowel movement, which started the month previously.  In an August 2008 VA treatment report, the Veteran reported having lot of trouble with diarrhea.  He stated that he never really had a normal stool; on good days he had two loose but not watery stools and many days he was having five to six stools.

In a September 2008 statement, the Veteran's former service comrade, T.J., indicated that the Veteran had different stomach troubles while serving in Iraq.  He described that shortly after arriving the camp run by the Spanish army, most of his company became sick with diarrhea, nausea, and/or vomiting but almost everyone recovered after a week or so while others continued to have trouble.  On several occasions, the Veteran complained of stomach aches and diarrhea.  After returning home from Iraq, Mr. J. and the Veteran drilled together and the Veteran often complained of not feeling well.

A November 2008 VA examination was conducted.  The VA examiner noted that the Veteran's first complaints of diarrhea were noted on a February 2005 post-deployment history, which indicated diarrhea for about a week in June 2004, which resolved with treatment with no further problems.  It was also noted that subsequent follow-up service records showed complaints of diarrhea during service in July 2005; February 2006, with some loose stools; March 2006; and September 2006.  The Veteran reported that he began having diarrhea symptoms and cramping in May 2004 when they moved into a camp that was previously occupied by a Spanish unit.  He stated that two thirds of his company came down with acute gastrointestinal symptoms of diarrhea, cramping, and multiple loose watery stools daily that lasted for about five days at that time.  He stated that after that his symptoms seemed to improve but since that time he continued to have intermittent loose stools.  His chief complaint was diarrhea where he would have watery episodes or very loose stools for one day, then three to four days of somewhat loose stools, and then normal bowel movements; this pattern would repeat itself.  On physical examination of the Veteran's abdomen, normal bowel sounds in all four quadrants, with no focalized tenderness and no organomegaly.  The impression was history of intermittent loose stools.  

The VA examiner stated that it was clear that the Veteran had a period of diarrhea during service, and his February 2005 post deployment examination was marked positive for diarrhea with no other health concerns.  It was also noted that after his workup at the VA Medical Center in November 2005, the Veteran's primary care physician stated that the Veteran was not having any gastrointestinal problems; however, then his September 2006 Gulf War examination stated that the gastrointestinal symptoms that the Veteran had in the previous fall of 2005 were now resolved.  As to the question of whether the Veteran had a chronic disability related to his inservice complaints of diarrhea, the examiner opined that the Veteran's mild duodenitis and antral gastritis were not related to a diarrheal symptom, as most diarrheal symptoms originate from the colon and not the small intestines.  With regard to the Veteran's current intermittent diarrhea, the examiner noted that the Veteran's loose stool symptoms resolved on various medical records and then started again.  Specifically, it was noted that the Veteran's February 2005 post deployment report noted that his diarrhea resolved and only occurred while the Veteran was overseas, after which the symptoms were apparently absent for at least one year.  The examiner therefore concluded that the Veteran's loose stools were not a result of his military service.

A December 2008 VA treatment report reflects that the Veteran was seen for recurrent intermittent diarrhea.  The Veteran stated that he was not having any nausea or vomiting, but every seven days he would get diarrhea with some cramping.  Upper gastrointestinal study performed in the same month indicated normal results.

A December 2009 VA examination noted the Veteran's history of diarrhea since his deployment in 2004 to 2005.  The Veteran stated that his diarrhea varied in frequency, from two to three bad days per week to three to four bad days in a row followed by 3 to 4 good days.  It was noted that the Veteran had extensive evaluations including a colonoscopy, biopsies, an upper endoscopy, a capsule study, and a small bowel follow through; all of which had been normal.  The impression was intermittent diarrhea.  The VA physician noted that it was questionable if this was post infectious irritable bowel syndrome; however, the examiner stated that it would be atypical to have an infection that would be prolonged for four to five days.  It was also noted that there was no evidence of inflammatory bowel disease.

After reviewing the evidence of record, the Board finds that service connection is not warranted for a gastrointestinal disorder.  There are currently diagnosed mild duodenitis and antral gastritis, and recurrent intermittent diarrhea.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that Service connection is warranted for a disability if it existed at any point during the appeal period, even if it is no longer present).  However, the evidence of record does not include a medical opinion linking the Veteran's current gastrointestinal disorder to his active duty service.

As to the continuity of symptomatology, the Veteran's service treatment records reflect complaints of diarrhea first noted in the February 2005 post deployment health assessment report.  Thereafter, the post service treatment records also show that the Veteran continued to complain of intermittent diarrhea or loose stools.  The Veteran and his friend, T.J., have reported that the onset of the Veteran's diarrhea was during his service in Iraq and that he continued to experience intermittent diarrhea ever since that time.  Lay statements regarding the Veteran's gastrointestinal symptoms such as diarrhea and stomach pain, capable for lay observation, are competent evidence of what he actually observed and was within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Such statements are consistent with the other evidence of record, therefore, are found credible evidence of symptoms since his military service.

However, the medical evidence of record does not relate the Veteran's current gastrointestinal disorder to his military service, to include the complaints of diarrhea in service.  The November 2008 VA examiner, after thoroughly reviewing the Veteran's claims file and considering the Veteran's lay assertions, opined that the Veteran's loose stools were not a result of his military service.  In support of this opinion, the examiner explained that the Veteran's loose stool symptoms resolved on various medical records and then had started again.  Specifically, it was noted that the February 2005 post deployment report stated that the Veteran's diarrhea resolved and only occurred while the Veteran was overseas, after which the symptoms were apparently absent for at least one year.  With regard to the Veteran's mild duodenitis and antral gastritis found in 2005, the VA examiner stated that it was not related to a diarrheal symptom "as most diarrhea symptoms originate from the colon and not the small intestines."

To extent that the Veteran contends that his gastrointestinal disorder was caused by service, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a gastrointestinal disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Board notes that in certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements are competent evidence regarding symptoms capable of observation and may provide sufficient support for a claim of service connection.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  However, unlike varicose veins or tinnitus, a gastrointestinal disorder is not the type of condition "for which lay evidence is competent evidence."  Id.; see also Charles v. Principi, 16 Vet. App. 370, 373 (2002).  The origin or cause of a gastrointestinal disorder is not a simple question that can be determined based on mere personal observation by a lay person.  The Board therefore finds that whether the Veteran's current gastrointestinal disorder is related to the episode of diarrhea in service or was caused by his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  It is not shown otherwise that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his current gastrointestinal disorder was the result of his military service.  Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds that lay statements as to medical causation are not competent evidence to establish service connection for a gastrointestinal disorder.  Id.  

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a gastrointestinal disorder.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a gastrointestinal disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


